Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be
considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

Election/Restrictions
2. 	Applicant's election with traverse of Group II, Claims 34-61 and 88 in the reply filed on 12 October 2020 is acknowledged.  The traversal is on the ground(s) that Groups I-X do not lack unity of invention and rejoinder of the claims is requested.  This is not found persuasive because Groups I-X do not share the same special technical features. The special technical features found in Groups I-X recite different structures which would require more than a minimal search effort and/or the special technical features are not drawn to simple subject matter. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 24 October 2018 and 30 March 2020 has been considered by the Examiner. 

Claim Objections
4. 	Claim 47 is objected to because of the following informalities.
Claim 47 contains a minor typographical and grammatical error. 
Claim 47, line 2: “at least one of at least one of” is advised to be changed to “at least one of”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




6. 	Claim(s) 34-39 and 88 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Kaplitt et al. (US 2015/0360050 A1).
Regarding claim 34, Kaplitt teaches a system for emitting a wavelength of energy internal to a medium or internal to a human or animal subject ([abstract, 0009]), comprising: 
an emitter configured, in response to an initiation signal, to emit said wavelength of energy of a predetermined type to treat a disease or disorder in the human or animal subject or to produce a change in the medium (a controller is used to initiate the light delivery parameters [0009]. The light delivery is also used to address motor disorders in the brain [0031]), a controller which provides a control signal moderating an amount of said light being emitted in the human or animal subject ([0009, 0138]).
Regarding claim 35, Kaplitt teaches wherein the emitter comprises an active device including a receiver for reception of at least one of the initiation signal and the 
Regarding claim 36, Kaplitt teaches wherein the emitter further comprises a processor which contains programmed instructions determining a schedule for administration of said wavelength of energy to the medium or internal to the human or animal subject (the light source has scheduling parameters such as a duty cycle [0009]. Furthermore, the operations of the light source are controlled by the processor cpu ([0193, 0195]).
Regarding claim 37, Kaplitt teaches wherein the emitter comprises a light emitting diode ([0047]). 
Regarding claim 38, Kaplitt teaches a fluid reservoir (central fluid chamber [0132, 0250]) including a biotherapeutic fluid (the central fluid chamber contains a tissue clearing agent which is injected to the skin of the patient via a microneedle [0132, 0250-0251]). 
Regarding claim 39, Kaplitt teaches at least one fluid channels for delivery of the biotherapeutic fluid to the human or animal subject (tissue clearing agent travels from the central fluid chamber through a microneedle into the tissue of the patient ([0250]).
Regarding claim 88, Kaplitt teaches a method for treating a condition, disorder, or disease ([0293]), comprising: 
generating an energy in-situ in a subject in need thereof ([0174-0175]), by way of the system of claim 34, whereby the energy generated in-situ directly effects a change in the subject thus treating the condition, disorder, or disease ([0293]).

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 40-41 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplitt et al. in view of Rogers et al. (US 2016/0066789 A1).
Regarding claim 40, Kaplitt teaches the system of claim 35. Kaplitt does not explicitly teach a fluid reservoir including a photoactivatable fluid.
The prior art by Rogers is analogous to Kaplitt, as they both teach implantable medical devices comprising LEDS and fluid delivery systems ([0009, 0542]). 
Rogers teaches a fluid reservoir (microfluidic system including a reservoir [0048, 0540-0541]) including a photoactivatable fluid ([0542]).

Regarding claim 41, Kaplitt teaches at least one fluid channel for delivery of the photoactivatable fluid to the medium or to the human or animal subject (the fluid is delivered to the tissue via a micro-needle injection ([0540, 0542-0543, 0551]).

9. 	Claim 45-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplitt et al. in view of Bourke, Jr. et al. (US 2014/0272030 A1).
Regarding claim 45, Kaplitt teaches the system of claim 35. Kaplitt does not explicitly teach wherein the emitter comprises a passive device without electrical circuitry. 
The prior art by Bourke, Jr. is analogous to Kaplitt as they both teach the delivery of agents in a biological system for treating a condition ([0218]). 
Bourke, Jr. teaches the emitter comprises a passive device without electrical circuitry (container which holds energy modulation agents [0009, 0093, 0238]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively to modify Kaplitt’s emitter with a passive device, as taught by Bourke, Jr. The benefit of this modification will allow for a container to hold a combination of agents within a fluid medium [0238]. 
Regarding claim 46, Bourke, Jr. teaches wherein the passive device comprises a phosphorescent agent ([0081, 0361]).

Regarding claim 48, Bourke, Jr. teaches wherein the passive device comprises CaWO4: W ([0055]). 
Regarding claim 49, Bourke, Jr. teaches wherein the passive device comprises a plasmonics agent comprising a dielectric-metal composite; or a plasmonics agent comprising a plurality of differently sized metal particles disposed in vicinity of each other as a composite plasmonics agent ([0255, claim 20]).
Regarding claim 50, Bourke, Jr. teaches wherein the passive device comprises Y2O3 ([0233]). 
Regarding claim 51, Bourke, Jr. teaches a mechanism to administer to a subject at least one activatable pharmaceutical agent that is capable of producing a predetermined cellular change when activated by said wavelength of energy to treat a cell proliferation related disorder ([0191]).
Regarding claim 52, Bourke, Jr. teaches wherein the cell proliferation disorder is at least one member selected from the group consisting of cancer ([0178]).
Regarding claim 53, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent is psoralens ([0360]). 
Regarding claim 54, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent is a coumarin ([0246]). 
Regarding claim 55, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent is AMT ([0038, 0197, 0199]).

Regarding claim 57, Bourke, Jr. teaches wherein the predetermined cellular change is apoptosis in a target cell ([0181, 0187, 0190]).
Regarding claim 58, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent causes an auto-vaccine effect in the subject that reacts with a target cell ([0191]).
Regarding claim 59, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent is a halogenated derivative thereof (derived halogen substituents included in the molecule [0186]).
Regarding claim 60, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent upon activation binds to DNA associated with the cell proliferation related disorder ([0190]).
Regarding claim 61, Bourke, Jr. teaches wherein the at least one activatable pharmaceutical agent intercalates DNA associated with the cell proliferation related disorder and upon activation binds to the DNA (Applicant describes on ([page 49, lines 19-21] that DNA intercalation is when an agent such as psoralen is inserted into the DNA and causes cell apoptosis. The prior art by Bourke, Jr. teaches the photoactivatable agent being inserted and binding with the DNA structure which allows the agent to be able to cause cell apoptosis [0190]).
Allowable Subject Matter
10. 	Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 42 recites an x-ray breakable container holding at least one of a biotherapeutic fluid or a photoactivatable fluid, wherein upon x-ray exposure a container wall breaks releasing said at least one of biotherapeutic fluid or a photoactivatable fluid to the medium or to the human or animal subject.
The prior art by Bourke, Jr. (US 2014/027030) teaches a container holding a photoactivatable fluid ([0246, 0254, 0363]) and the container being exposed to x-ray exposure ([0363]). Bourke does not explicitly teach upon x-ray exposure, the container wall breaks releasing said photoactivatable fluid to the medium or to the human or animal subject. Additionally, the Examiner has not found any other prior art that suggest the subject matter as recited by Applicant. Therefore, the inventive features recited in claim 42 are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Claim 43 has allowable subject matter, as claim 43 depends upon claim 42. 
	Claim 44 has allowable subject matter, as claim 44 depends upon claim 42.

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/ANKIT D TEJANI/Primary Examiner, Art Unit 3792